DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 21, 2021 have been entered.
Claims 1-3, 6, 7, 9-11, 14, 15, 17-19, 22, and 23 have been amended.

      Response to Arguments
Applicant’s arguments filed on June 21, 2021 have been considered but are moot in view of the new grounds of rejection in view of Eberlein et al. (Pub. No. US 2019/0220529).


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9, 12-15, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. (Pub. No. US 2016/0205106), hereinafter Yacoub, in view of Eberlein et al. (Pub. No. US 2019/0220529), hereinafter Eberlein, and in view of Ameling et al. (Pub. No. US 2016/0308861), hereinafter Ameling.

Claim 1. 	Yacoub discloses a system for management of a network, comprising: 
a computing device comprising a processor and a memory; and machine readable instructions stored in the memory (Parag. [0086] and Fig. 11) that, when executed by the processor, cause the computing device to perform a method comprising:  
registering, at a container, with a data store (Parag. [0002], Parag. [0010-0011], and Parag. [0055-0056]; (The art teaches obtaining a subscription request from a requestor for a data feed managed by a container));
wherein:
the service is provided for managing the network (Parag. [0002] and Parag. [0006]; (The art teaches that the container is operable to provide one or more services to an internet of things device)); and  
registering with the data store or the main container causes the data store or the main container to send information associated with the service instance to the container when information is available (Parag. [0010-0011], Parag. [0045-0046], and Parag. [0055-0056]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers)); 
receiving, at the container, information from the data store or the main container (Parag. [0010-0011] and Parag. [0045-0046]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers (i.e., the data feed is provided. The one or more services include a datameeter service (a data service that can take (i.e., receive) one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming));
transforming, at the container, the information from a first format to a second format (Parag. [0002], Parag. [0003], Parag. [0006], Parag. [0008], and Parag. [0045]; (The art teaches that one or more services, provided by the container, comprises a data transformer service operable to transform data from one state to another state. The services container provides one or more services to an IoT device via one or more APIs. The one or more services can include, but are not limited to, an administrative service, a datameeter service (a data service that can take one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming). i.e., the data is transformed at the container)); and 
transmitting, at the container, the information to an endpoint (Parag. [0010-0011], Parag. [0045-0046], and Parag. [0055-0056]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers (i.e., the data is transmitted to the subscriber))).  
Yacoub doesn’t explicitly disclose that the container is within a service instance of a service deployment associated with a service with one of: a main container within the service instance of the service deployment associated with the service; or a data store associated with the main container,
		However, Eberlein discloses that the container is within a service instance of a service deployment associated with a service with one of: a main container within the service instance of the service deployment associated with the service; or a data store associated with the main container (Parag. [0003], Parag. [0022]; (The art teaches a first instance of a deployer application is executed in a server mode. The deployer application is configured to deploy service instances for a multi-tenant application.  A first onboarding request is received for a first tenant for the multi-tenant application. A first service instance for the first tenant is created, in response to the first onboarding request. A first request to deploy artifacts to the first service instance is received, by the first instance of the deployer application. The artifacts are deployed, by the first instance of the deployer application, to the first service instance. FIG. 1 is a block diagram illustrating an example of a system for deploying content for a static service instance. For an application, an application router can route application requests from clients to application modules. A deploy service can deploy the application, with the deployment including creation of a main database container in a database (i.e., data store associated with the main container). The main database container can be or include a database schema, for example, or some other type of service instance. i.e., the current application teaches that each service deployment may have one or more service instances, each service instance executing as an instance of the service.  In certain aspects, each service instance is implemented in the form of a pod that includes multiple containers, including a main container and at least one sidecar container, which is responsible for supporting the main container)),

Yacoub in view of Eberlein doesn’t explicitly disclose that the container is an adapter container.
		However, Ameling discloses that the container is an adapter container (Parag. [0020] and Fig. 2; (The art teaches management, monitoring, and onboarding of a device, a service, and/or an application in the context of the Internet of Things (IoT). The art teaches the at least one device-specific component includes an adapter container, which can include security and messaging modules. i.e., an adapter container is implemented in the context of IoT)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yacoub in view of Eberlein to incorporate the teaching of Ameling. This would be convenient to support a variety of protocols, data formats, and data representations for devices interconnected in the context of IoT to facilitate the implementation of the identification, provisioning, and management processes (Parag. [0010]). 

Claim 4. 	Yacoub in view of Eberlein and Ameling discloses the system of claim 1, 
Yacoub further discloses wherein the endpoint is associated with a third party solution (Parag. [0010-0011], Parag. [0045-0046], Parag. [0055-0056], and Fig. 3; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers/consumers (i.e., developer consumer))).  
Claim 5. 	Yacoub in view of Eberlein and Ameling discloses the system of claim 1, 
		Yacoub further discloses wherein receiving the information comprises receiving the information in one or more push notifications (Parag. [0054] and Parag. [0060]; (The art teaches containers allow entities, i.e., IoT devices, to be registered, allow searches to find entity data feeds based on metadata, may use a crawler to import metadata from other configured containers. A crawler can poll configured containers for changes based on receipt of a notification of a change. The art also teaches that the messaging bus provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities)).  

Claim 6. 	Yacoub in view of Eberlein and Ameling discloses the system of claim 1,  
Yacoub further discloses wherein receiving the information comprises receiving the information in response to the container polling the data store or the main container (Parag. [0054] and Parag. [0060]; (The art teaches that the messaging bus provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities)).  
Yacoub in view of Eberlein doesn’t explicitly disclose that the container is an adapter container.
		However, Ameling discloses that the container is an adapter container (Parag. [0020] and Fig. 2; (The art teaches management, monitoring, and onboarding of a device, a service, and/or an application in the context of the Internet of Things (IoT). The art teaches the at least one device-specific component includes an adapter container, which can include security and messaging modules. i.e., an adapter container is implemented in the context of IoT)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yacoub in view of Eberlein to incorporate the teaching of Ameling. This would be convenient to support a variety of protocols, data formats, and data representations for devices interconnected in the context of IoT to facilitate the implementation of the identification, provisioning, and management processes (Parag. [0010]).



Claim 7. 	Yacoub in view of Eberlein and Ameling discloses the system of claim 6, 
Yacoub further discloses wherein the polling is performed through one or more application programming interfaces of the data store or the main container (Parag. [0054] and Parag. [0060]; (The art teaches that the messaging bus provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities)). 

Claim 9. 	Yacoub discloses a method for managing a network, comprising: 
registering, at a container, with a data store (Parag. [0002], Parag. [0010-0011], and Parag. [0055-0056]; (The art teaches obtaining a subscription request from a requestor for a data feed managed by a container)),  
wherein: 
the service is provided for managing the network (Parag. [0002] and Parag. [0006]; (The art teaches that the container is operable to provide one or more services to an internet of things device)); and  
registering with the data store or the main container causes the data store or the main container to send information associated with the service instance to the container when information is available (Parag. [0010-0011], Parag. [0045-0046], and Parag. [0055-0056]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers)); 
receiving, at the container, information from the data store or the main container (Parag. [0010-0011] and Parag. [0045-0046]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers (i.e., the data feed is provided. The one or more services include a datameeter service (a data service that can take (i.e., receive) one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming)); 
transforming, at the container, the information from a first format to a second format (Parag. [0002], Parag. [0003], Parag. [0006], Parag. [0008], and Parag. [0045]; (The art teaches that one or more services, provided by the container, comprises a data transformer service operable to transform data from one state to another state. The services container provides one or more services to an IoT device via one or more APIs. The one or more services can include, but are not limited to, an administrative service, a datameeter service (a data service that can take one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming). i.e., the data is transformed at the container)); and 
transmitting, at the container, the information to an endpoint (Parag. [0010-0011], Parag. [0045-0046], and Parag. [0055-0056]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers (i.e., the data is transmitted to the subscriber))).  
Yacoub doesn’t explicitly disclose that the container is within a service instance of a service deployment associated with a service with one of: a main container within the service instance of the service deployment associated with the service; or a data store associated with the main container,
		However, Eberlein discloses that the container is within a service instance of a service deployment associated with a service with one of: a main container within the service instance of the service deployment associated with the service; or a data store associated with the main container (Parag. [0003], Parag. [0022]; (The art teaches a first instance of a deployer application is executed in a server mode. The deployer application is configured to deploy service instances for a multi-tenant application.  A first onboarding request is received for a first tenant for the multi-tenant application. A first service instance for the first tenant is created, in response to the first onboarding request. A first request to deploy artifacts to the first service instance is received, by the first instance of the deployer application. The artifacts are deployed, by the first instance of the deployer application, to the first service instance. FIG. 1 is a block diagram illustrating an example of a system for deploying content for a static service instance. For an application, an application router can route application requests from clients to ,
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yacoub to incorporate the teaching of Eberlein. This would be convenient to realize one or more of the following advantages. First, a server instance of a deployer application can be started in a server mode and listen for requests to deploy artifacts for a new service instance for a new onboarded tenant. Second, a deployer application can support both run-once and server modes. Third, application deployment can be decoupled from deployment of design-time artifacts for new service instances for newly-onboarded tenants. Fourth, similar database modules can be used to deploy both tenant-specific and tenant-independent content. Fifth, if a certain tenant requires extensions to previously deployed artifacts (for example, an additional field in a database table), the deployer application can be called to deploy such extension artifacts (Parag. [0005]).
Yacoub in view of Eberlein doesn’t explicitly disclose that the container is an adapter container. 
		However, Ameling discloses that the container is an adapter container (Parag. [0020] and Fig. 2; (The art teaches management, monitoring, and onboarding of a device, a service, and/or an application in the context of the Internet of Things (IoT). The art teaches the at least one device-specific component includes an adapter container, which can include security and messaging modules. i.e., an adapter container is implemented in the context of IoT)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yacoub in view of Eberlein to incorporate the teaching of Ameling. This would be convenient to support a variety of protocols, data formats, and data representations for devices interconnected in the context of IoT to facilitate the implementation of the identification, provisioning, and management processes (Parag. [0010]). 
Claim 12 is taught by Yacoub in view of Eberlein and Ameling as described for claim 4.

Claim 13 is taught by Yacoub in view of Eberlein and Ameling as described for claim 5. 

Claim 14 is taught by Yacoub in view of Eberlein and Ameling as described for claim 6.  

Claim 15 is taught by Yacoub in view of Eberlein and Ameling as described for claim 7.  

Claim 17. 	Yacoub discloses a non-transitory computer readable medium having instructions stored thereon (Parag. [0086] and Fig. 11) that, when executed by computer system, cause the computer system to perform a method for managing a network, the method comprising:  
registering, at an container, with a data store (Parag. [0002], Parag. [0010-0011], and Parag. [0055-0056]; (The art teaches obtaining a subscription request from a requestor for a data feed managed by a container)), 
wherein: 
F332-4-the service is provided for managing the network (Parag. [0002] and Parag. [0006]; (The art teaches that the container is operable to provide one or more services to an internet of things device)); and  
registering with the data store or the main container causes the data store or the main container to send information associated with the service instance to the container when information is available (Parag. [0010-0011], Parag. [0045-0046], and Parag. [0055-0056]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers)); 
receiving, at the container, information from the data store or the main container (Parag. [0010-0011] and Parag. [0045-0046]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to ;  
transforming, at the container, the information from a first format to a second format (Parag. [0002], Parag. [0003], Parag. [0006], Parag. [0008], and Parag. [0045]; (The art teaches that one or more services, provided by the container, comprises a data transformer service operable to transform data from one state to another state. The services container provides one or more services to an IoT device via one or more APIs. The one or more services can include, but are not limited to, an administrative service, a datameeter service (a data service that can take one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming). i.e., the data is transformed at the container)); and  
transmitting, at the container, the information to an endpoint (Parag. [0010-0011], Parag. [0045-0046], and Parag. [0055-0056]; (The art teaches, as an example, a sensor, such as a temperature sensor, detects the temperature of a particular area and sends temperature readings to the gateway device through a data feed. The gateway device communicates with the services container, through a device API to provide the data feed to subscribers (i.e., the data is transmitted to the subscriber))).   
Yacoub doesn’t explicitly disclose that the container is within a service instance of a service deployment associated with a service with one of: a main container within the service instance of the service deployment associated with the service; or a data store associated with the main container,
		However, Eberlein discloses that the container is within a service instance of a service deployment associated with a service with one of: a main container within the service instance of the service deployment associated with the service; or a data store associated with the main container (Parag. [0003], Parag. [0022]; (The art teaches a first instance of a deployer application is executed in a server mode. The deployer application is configured to deploy service instances for a multi-tenant application.  A first onboarding request is received for a first tenant for the multi-tenant application. A first service instance for the first tenant is ,
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yacoub to incorporate the teaching of Eberlein. This would be convenient to realize one or more of the following advantages. First, a server instance of a deployer application can be started in a server mode and listen for requests to deploy artifacts for a new service instance for a new onboarded tenant. Second, a deployer application can support both run-once and server modes. Third, application deployment can be decoupled from deployment of design-time artifacts for new service instances for newly-onboarded tenants. Fourth, similar database modules can be used to deploy both tenant-specific and tenant-independent content. Fifth, if a certain tenant requires extensions to previously deployed artifacts (for example, an additional field in a database table), the deployer application can be called to deploy such extension artifacts (Parag. [0005]).
Yacoub in view of Eberlein doesn’t explicitly disclose that the container is an adapter container. 
		However, Ameling discloses that the container is an adapter container (Parag. [0020] and Fig. 2; (The art teaches management, monitoring, and onboarding of a device, a service, and/or an application in the context of the Internet of Things (IoT). The art teaches the at least one device-specific component includes an adapter container, which can include security and messaging modules. i.e., an adapter container is implemented in the context of IoT)).


Claim 20 is taught by Yacoub in view of Eberlein and Ameling as described for claim 4.   

Claim 21 is taught by Yacoub in view of Eberlein and Ameling as described for claim 5.  

Claim 22 is taught by Yacoub in view of Eberlein and Ameling as described for claim 6.   

Claim 23 is taught by Yacoub in view of Eberlein and Ameling as described for claim 7. 

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. (Pub. No. US 2016/0205106), hereinafter Yacoub, in view of Eberlein et al. (Pub. No. US 2019/0220529), hereinafter Eberlein, in view of Ameling et al. (Pub. No. US 2016/0308861), hereinafter Ameling, and in view of Upadrasta et al. (Pub. No. US 2016/0026495), hereinafter Upadrasta.   

Claim 2.	 Yacoub in view of Eberlein and Ameling discloses the system of claim 1, 
The combination doesn’t explicitly disclose the service instance comprises a pod comprising a plurality of containers including at least the main container and one or more sidecar containers, the one or more sidecar containers include the adapter container.  
		However, Upadrasta discloses that the service instance comprises a pod comprising a plurality of containers including at least the main container and one or more sidecar containers, the one or more sidecar containers include the adapter container (Parag. [0044-0046]; (The art teaches that the main container represents the active container that is in active .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Upadrasta. This would be convenient for enabling the use of real time and non-real time data in event processing systems while executing several software applications (Parag. [0005]).

Claim 10 is taught by Yacoub in view of Eberlein, Ameling, and Upadrasta as described for claim 2.

Claim 18 is taught by Yacoub in view of Eberlein, Ameling, and Upadrasta as described for claim 2.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. (Pub. No. US 2016/0205106), hereinafter Yacoub, in view of Eberlein et al. (Pub. No. US 2019/0220529), hereinafter Eberlein, in view of Ameling et al. (Pub. No. US 2016/0308861), hereinafter Ameling, and in view of Fu et al. (Pub. No. US 2016/0170476), hereinafter Fu. 

Claim 3. 	Yacoub in view of Eberlein and Ameling discloses the system of claim 1,  
The combination doesn’t explicitly disclose wherein the adapter container communicates with the data store or the main container through an abstraction layer.
		However, Fu discloses wherein the adapter container communicates with the data store or the main container through an abstraction layer (Parag. [0053]; (The art teaches that abstraction layer allows multiple containers to share the resource. These containers, isolated from each other, have at least application running therein. The abstraction layer thus provides benefits of resource isolation and allocation among the containers (i.e., containers communicate using the abstraction layer))). 
 effectively managing the energy use of computing deployments that host services (Parag. [0001]).

Claim 11 is taught by Yacoub in view of Eberlein, Ameling, and Fu as described for claim 3.

Claim 19 is taught by Yacoub in view of Eberlein, Ameling, and Fu as described for claim 3. 

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. (Pub. No. US 2016/0205106), hereinafter Yacoub, in view of Eberlein et al. (Pub. No. US 2019/0220529), hereinafter Eberlein, in view of Ameling et al. (Pub. No. US 2016/0308861), hereinafter Ameling, and in view of Pattarawuttiwong et al. (Pub. No. US 2019/0102764).

Claim 8. 	Yacoub in view of Eberlein and Ameling discloses the system of claim 1,  
The combination doesn’t explicitly disclose wherein receiving the information comprises receiving the information in one or more protocol buffer messages, and wherein the first format corresponds to the protocol buffer messages. 
However, Pattarawuttiwong discloses wherein receiving the information comprises receiving the information in one or more protocol buffer messages, and wherein the first format corresponds to the protocol buffer messages (Parag. [0100]; (The art teaches using protocol buffers for serializing structured data to be sent. The structured data to be utilized by the protocol buffers is described as messages)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Pattarawuttiwong. This would be convenient for message size and serialization optimization (Parag. [0018]).

Claim 16 is taught by Yacoub in view of Eberlein, Ameling, and Pattarawuttiwong as described for claim 8.
	
Claim 24 is taught by Yacoub in view of Eberlein, Ameling, and Pattarawuttiwong as described for claim 8.


























Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eder et al. (US 2020/0394049) – Related art in the area related to providing support for third-party kernel drivers on host operating systems, (Parag. [0026], the container platform 114 exposes a deploy service that may interact with the client device 108 via a user interface (UI). The deploy service may send instructions to the client device 108 that cause the client device 108 to display a deploy button that is visible to the user. The user may request that the application 103 be deployed via the client device 108 by selecting the deploy button on the UI of the container platform 114. In response to receiving an indication that the user has selected the deploy button, the orchestrator 106 selects the node 116 from the plurality of nodes 111, 113, 116, etc. and creates the main container 140 on the selected node 116.  The main container 140 may include one or more containers and runs on the node 116).
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                      
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442